            Case 2:19-cv-02467-MAK Document 91 Filed 04/15/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALLIED WORLD INSURANCE                        : CIVIL ACTION
 COMPANY                                       :
                                               :
                       v.                      : NO. 19-2467
                                               :
 PERDOMO INDUSTRIAL, LLC, et al.               :

                                           ORDER

       AND NOW, this 15th day of April 2020, upon considering the Defendant Orlando

Perdomo, Sr.’s Motion to dismiss (ECF Doc. No. 79) the second amended Complaint (ECF Doc.

No. 62), Plaintiff’s Response (ECF Doc. No. 87), and for reasons in the accompanying

Memorandum, it is ORDERED Defendant’s Motion to dismiss (ECF Doc. No. 79) is GRANTED

in part and DENIED in part:

       1.       Defendant Orlando Perdomo, Sr.’s Motion to dismiss for lack of personal

jurisdiction is GRANTED;

       2.       We SEVER Defendant Orlando Perdomo, Sr. from this ongoing case against the

remaining entity Defendants who waived the successful personal jurisdiction arguments;

       3.       We TRANSFER Plaintiff’s three fraudulent conveyance claims against Defendant

Orlando Perdomo, Sr. to the Clerk of the United States District Court for the Eastern District of

Virginia;

       4.       We DENY Defendant’s motion to dismiss for improper venue as moot but mindful

Plaintiff did not oppose Defendant Orlando Perdomo, Sr.’s motion to transfer venue for

convenience grounds;

       5.       We DENY Defendant Orlando Perdomo, Sr.’s motion to dismiss for failing to state

a claim without prejudice to be renewed before the transferee judge; and,
            Case 2:19-cv-02467-MAK Document 91 Filed 04/15/20 Page 2 of 2




       6.       Plaintiff and the remaining Defendants shall, on or before April 20, 2020, either:

stipulate to the transfer of the remaining claims to join claims against Defendant Orlando Perdomo,

Sr. in the United States District Court for the Eastern District of Virginia; or, each show cause in

memoranda not exceeding ten pages as to why we should not transfer the remaining claims to the

United States District Court for the Eastern District of Virginia under 28 U.S.C. § 1404(a) and

Jumara v. State Farm Ins. Co., 55 F.3d 873, 879 (3d Cir. 1995).



                                              ________________________
                                              KEARNEY, J.




                                                 2
